                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

CHRISTOPHER M. HINSON, JR.,           )
                                      )
             Plaintiff,               )
                                      )
      v.                              )                    CV 118-025
                                      )
COI CUMMINGS; MARY ALSTON,            )
Medical Director; RUTHIE SHELTON,     )
Deputy Warden; and BRANDON            )
COUSSENS1, SART Team,                 )
                                      )
             Defendants.              )
                                  ________

                                          ORDER
                                          ________

       Plaintiff, an inmate at Hays State Prison in Trion, Georgia, brought the above-

captioned case pursuant to 42 U.S.C. § 1983 regarding events alleged to have occurred at

Augusta State Medical Prison (“ASMP”) in Grovetown, Georgia. He is proceeding pro se

and in forma pauperis. Defendant Brandon Coussens filed a pre-answer motion to dismiss

and a motion to stay on October 2, 2018. (Doc. nos. 30, 31.)

       A motion to dismiss is dispositive in nature, meaning that the granting of a motion to

dismiss results in the dismissal of individual claims or an entire action. If Plaintiff fails to

respond, the motion will be deemed unopposed and granted, resulting in the dismissal of the




       1
        The Court DIRECTS the CLERK to update the name of Defendant Coussens,
consistent with this Order and his amended document, (doc. no. 28).
claims that are the subject matter of the motion.2 See Loc. R. 7.5.

       When, on a motion to dismiss, matters outside the pleadings are presented to and not

excluded by the Court, the normal course is for the Court to determine whether the motion to

dismiss should be treated as one for summary judgment and therefore disposed of as

provided by Fed. R. Civ. P. 56. Jones v. Automobile Ins. Co., 917 F.2d 1528, 1532 (11th

Cir. 1990). However, if the motion to dismiss raises the issue of exhaustion of administrative

remedies,3 the Eleventh Circuit has ruled: “Because exhaustion of administrative remedies is

a matter in abatement and not generally an adjudication on the merits, an exhaustion defense

. . . should be raised in a motion to dismiss, or be treated as such if raised in a motion for

summary judgment.” Bryant v. Rich, 530 F.3d 1368, 1374-75 (11th Cir. 2008).

       Although a motion to dismiss based on an exhaustion defense need not be converted

to a motion for summary judgment, “it is proper for a judge to consider facts outside of the

pleadings and to resolve factual disputes so long as the factual disputes do not decide the

merits and the parties have sufficient opportunity to develop a record.” Id. at 1376 (citations

omitted). Therefore, if the exhaustion issue cannot be resolved based on the pleadings alone,

and if a defendant submits affidavits or other evidence in support of the motion to dismiss,

the plaintiff must be given the opportunity to submit his own affidavits or other evidence



       2
          Plaintiff must also respond to the motion to stay the proceedings within fourteen days of
service of that motion. If Plaintiff fails to respond, the motion to stay will likewise be deemed
unopposed. See Loc. R. 7.5.
        3
          The Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), states, “No action shall be
brought with respect to prison conditions under section 1983 of this title, or any other Federal
law, by a prisoner confined in any jail, prison or other correctional facility until such
administrative remedies as are available are exhausted.”

                                                 2
contradicting a defendant’s submissions. See id. Accordingly, if the motion to dismiss in

this case raises the issue of exhaustion of administrative remedies, Plaintiff’s response to the

motion should include appropriate supporting affidavits or other documentary evidence he

may have to contest any exhaustion issue raised by Defendant Coussens.

       To assure that Plaintiff’s response is made with fair notice of the requirements of the

Federal Rules of Civil procedure regarding motions to dismiss, generally, and motions to

dismiss for failure to state a claim upon which relief may be granted, the Court DIRECTS

the CLERK of COURT to attach a copy of Fed. R. Civ. P. 12 and 41 to Plaintiff’s service

copy of this Order.

       SO ORDERED this 3rd day of October, 2018, at Augusta, Georgia.




                                               3
